UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2323


LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.

ATTORNEY GENERAL LORETTA E. LYNCH,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:14-cv-00215-BO)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Lawrence Verline Wilder, Sr., appeals the district court’s

order denying his Fed. R. Civ. P. 60(b) motion.                            On appeal, we

confine    our    review     to    the    issues      raised      in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                 Because Wilder’s informal brief

does     not     challenge        the    basis      for     the        district     court’s

disposition,       Wilder     has       forfeited      appellate         review     of    the

court’s order.       Accordingly, we deny Wilder’s motions to appoint

counsel    and    for   a    change      of    venue      and   affirm     the      district

court’s judgment.           We dispense with oral argument because the

facts    and   legal    contentions        are      adequately         presented     in   the

materials      before   this      court       and   argument      would       not   aid   the

decisional process.



                                                                                    AFFIRMED




                                              2